Interim Decision #1785-

MATTER OF MCCLENDON

In Deportation Proceedings
A-11634829
Decided by Board May 19,1967
Respondent is deportable under neetion 241(a) (11), Immigration and Nationality

Act, as amended, on the basis of her conviction on a plea of guilty to obtaining
400 mill of demerol (isonipecaine) in violation of section 3851 of the New York
Public Health Law, since demerol is a salt derivative or preparation of isonipecaine or an addiction-forming opiate within the meaning of section 241(a) (11)
Of the Act.
CRANE:

Order: Act of 1052—Section 241(a) (11) U.S.O. 12317—Convicted of violation of law governing and controlling the dispensing of

demerol (isonipecaine)--4962.
ON BEHALF or RESPONDENT

:

Henry O. Levine, Esquire
1018 Williamson Building
Oleveland, Ohio 44114

On October 5, 1966, the special inquiry officer found the respondent
ineligible for any form of discretionary relief from deportation, and
directed that she be deported from the United States to England, alternatively to Jamaica, on the above stated ground. He then certified the
case to this Board for review and final decision.
The record relates to a 41-year-old married female alien, a native
and citizen of Jamaica, who last entered the United States on or about
December 28, 1959. She was then in possession of an immigrant visa
and was admitted for permanent residence. On December 27, 1962, in
the Court of Special Sessions, City of New York, County of New York,
on her plea of guilty, she was convicted of obtaining 400 mill of demerol (isonipecaine) by fraud, deceit, misrepresentation and subterfuge for her own use in violation of section 3851 of the New York
Public Health Law.
Basically, the claim on appeal is that the respondent is not deportable because there is no evidence in the record that any examination
-

233

Interim Decision #1735
by experts, laboratories or chemists was made to establish that the
substance involved in the respondent's conviction was of such a nature
as to bring it within the scope of section 241(a) (11) of the Immigration and Nationality Act. However, one of the three pages of the certified record of the respondent's conviction is an affidavit made in the
City Magistrates' Court of the City of New York by an agent of the
State Narcotic Bureau identifying the substance involved as "400
Mill of Demoral (sic), a narcotic drug." Inasmuch as the information in this case did not specify the narcotic drug involved, it is permissible to utilize this affidavit made by the State Narcotic agent because it is part of the pleading on which the respondent was tried and
is considered a part of the record of conviction.) Also, the respondent, a nurse, was convicted on her plea of guilty; and she conceded
the truth of all the allegations of fact set forth in the order to show
cause on which these proceedings are based, four of which being that
she had been convicted "for obtaining 400 Mill of Demoral (Isonipecaine) by fraud, deceit, etc. * * *."
The foregoing establishes that the respondent was convicted of a
violation of the New York State Public Health Laws in connection
with a substance known as demerol. We will now proceed to determine the nature of demerol.
According to Physicians' Desk Reference to Pharmaceutical Specialties and Biologicals (1966, p. 557), demerol is a trademark of
Winthrop Laboratories. The substance commonly referred to as
demerol, is actually demerol hydrochloride, a brand of meperidine. This is clear from the discussion relating to demerol at page
1068 of the Physician's' Desk Reference, supra. At page 1068, where

demerol hydrochloride is discussed, and on page 557 where demerol
compound tablets are discussed, it is pointed out that this substance
may be habit forming. As a matter of fact, on page 557, where demerol
compound tablets are discussed, it is pointed out that these tablets
are made up of three substances, one of them being demerol which is
described therein as a "narcotic" analgesic.
Exhibit 5 in the instant record is a reprint from the American
Hospital Formulary Service, which discusses meperidine hydrochloride, and under the main heading are the three subheadingsdemerol hydrochloride, isonipecaine hydrochloride, and pethidine
hydrochloride. It appears, therefore, that demerol, which is actually
demerol hydrochloride, is akin to, if not the same as, meperidene
hydrochloride, isonipecaine hydrochloride, and pethidine hydro'Matter of .P-0—, 81. & N. Dee. 670.

234

Interim Decision #1735
chloride.' This article, which as previously stated is part of the instant
record, states that prolonged use of the drug may lead to addiction.
The allegation in the order to show cause contains the word "isonipecaine" in parenthesis after the word "demerol." The respondent, a
nurse, conceded that the allegation is true. We also see that demerol,
which is actually demerol hydrochloride; and is a form of meperidine
hydrochloride or isonipecaine hydrochloride, is encompassed within

Title 21, U.S.C., section 502(g), which defines "basic class of narcotic
drug" as meaning any one of the following classes of narcotic drugs
* * 1 by whatever trade name designated, Number 20 of which,
under said sub-division (g) is "Pethidine (meperidine, isonipecaine)
* 0 * and its salts." Title 21, U.S:C., section 502, contains these
definitions for the purpose of Chapter 11 relating to the manufacture
of narcotic drugs under the Food. and Drug Laws of the United

States.
Additionally, it is noted that in Title 21, C.F.R., Part 305, and
more particularly section 305.2(b), dealing with substances designated
as opiates by the Commissioner of Narcotics pursuant to 21 C.F.R.
307.61(b), there is included in the substance "pethidine" in various
forms. An opiate under 21 C.F.R. 305.2 was held to be a. substance
which has addiction-forming or addiction-sustaining liability similar to morphine or cocaine (Matter of F—, 10 I. & N. Dec. 616,
supra) .
In our opinion, all the foregoing establishes clearly that the substance "demerol," which was involved in the respondent's conviction,
is a "salt derivative or preparation of * * * isonipecaine or any addiction-forming opiate," as contemplated by section 241(a) (11) of
the Immigration and Nationality Act. Accordingly, we concur in
the special inquiry officer's conclusion that the respondent's deportability on the charge contained in the order to show cause is established. The only additional comment required on the point is that
the respondent conceded this in the course of the hearing before the
special inquiry officer, at a time when she was represented by present
counsel.
We find immaterial respondent's contention that she is not de,Demerol hydrochloride, pethidine hydrochloride and meperidine hydrochloride are terms which refer to one and the same substance Dorland's Illustrated Medical Dictionary-23rd ed., pp. 328 and 1029.
—

Dorlanctia Illustrated Medical Dictionary, 23rd ed., at p. 698 gives the definition of "isonipecaine" as demerol hydrochloride.
`This Board has found that this refers to isonipecaine, a substance within
section 241(a) (11) of the Immigration and Nationality Act (8 U.S.O. 1251)—
see Matter of F—, 10 I. & N. Dec. 810; and 28 U.S.O. 4731 (a) and (f) and
section 1(a), Narcotic Drug Import and Export Act, as amended.

321-654-439---1

235

Interim Decision 4t1795
portable because there was no commercial aspect to her case. She
claims that she obtained and used the demerol herself because she
was in great pain following the extraction of all of her teeth. This argument, however, overlooks the fact that "commercial aspects" are not
essential under the statute. The sole determining factor here is the
respondent's conviction of violation of a law governing and controlling
the dispensing of demerol. Our inquiry ends with the establishment
of that fact.
Finally, the special inquiry officer's opinion contains an adequate
discussion of the factors which are usually taken into consideration
in connection with the question of discretionary relief, to wit, family ties, employment records, etc. However, as said official has pointed
out, the respondent is ineligible for relief from deportation in any
form because of the very ground on which she is deportable. This
aspect of the case requires no further comment.
ORDER: It is ordered that the special inquiry officer's decision of
October 5, 1966, be and the same is hereby affirmed.

236

